NUMBER 13-15-00236-CV

                                     COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI—EDINBURG

                                         IN THE MATTER OF
                                           ASHLEY PALL1


                          On appeal from the 377th District Court
                                of Victoria County, Texas.


                                               ORDER
         Before Chief Justice Valdez and Justices Benavides and Perkes
                                Order Per Curiam

         This is an ancillary proceeding to a termination of parental rights appeal number

13-15-00236-CV styled In re R.M., et al., currently pending in this Court. Ashley Pall

represents R.M. and A.M., both minors in the ancillary proceeding as their attorney ad

litem.




         1   Ancillary to In re R.M., et al., appellate cause number 13-15-00236-CV.
         This Court previously issued orders directing Pall to timely file her appellate brief

on behalf of R.M. and A.M. with this Court no later than August 14, 2015.            Despite

repeated attempts by the Clerk of this Court to contact Pall, Pall failed to timely file her

brief.   Instead, Pall filed her brief and a corresponding motion for leave to file the late

brief on August 21, 2015.     Due to the nature of this appeal and in the interest of justice,

on August 25, 2015, we granted Pall’s motion for leave and considered her brief filed.

We again, however, expressed concerns about Pall’s failure to comply with our Court’s

orders. As a result, we carried with the case our determination of whether to inform the

Office of General Counsel of the State Bar of Texas that these proceeding have raised a

substantial question as to Pall’s fitness as a lawyer, and whether to require Pall to appeal

and show cause why she should not be held in civil and criminal contempt of this Court.

We further ordered Pall to file a motion explaining any extenuating circumstances to this

Court. Pall filed timely filed this motion, and it is now before this Court.

         After considering Pall’s motion to excuse her late filings and disregard for this

Court’s previous orders, we hereby ORDER Pall to complete two (2.0) hours of mandatory

continuing legal education credit in the area of law practice management offered by the

State Bar of Texas. Of those two hours of mandatory continuing legal education credit,

.5 hours must be ethics credit. Within ninety days of this order, Pall is ordered to submit

to the Clerk of this Court sufficient proof that shows her compliance with this order.

Finally, by this order, we further DISMISS AS MOOT our two pending decisions of

whether to inform the Office of General Counsel of the State Bar of Texas about Pall and




                                               2
whether to require Pall to appeal and show cause why she should not be held in civil and

criminal contempt of this Court.

      It is so ORDERED.

                                                                   PER CURIAM



Delivered and filed the
6th day of October, 2015.




                                           3